COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JOHNNY GREEN, JR.,                            §
                                                             No. 08-11-00317-CR
                  Appellant,                   §
                                                                Appeal from the
 v.                                            §
                                                             372nd District Court
 THE STATE OF TEXAS,                           §
                                                           of Tarrant County, Texas
                  Appellee.                    §
                                                               (TC# 1199474D)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect the fine of $10,000 as assessed by the jury. We

therefore affirm the judgment of the trial court as reformed. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2013.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.